DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 9-16 are pending and have been examined in this Office Action.  Claims 1-8 have been cancelled.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first detection unit”, “second detection unit” and functional unit” in claim 9.  The terms “first detection unit” and “second detection unit” are interpreted to be a processor running map-based software, camera-based software, or equivalent, per paragraph(s) 5, 6, 37, and 38, and “functional unit” is interpreted as a processor running software or equivalent, per paragraph(s) 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 9 recites identifying a first event, a second event, and a predefined deceleration potential, and reducing an acceleration.  The identifying limitations are identifying information or making a determination about an environment, which can be performed within the human mind.  The reducing an acceleration is interpreted as making a determination about what the acceleration should be since the actual change in acceleration is performed by a drive unit and brake unit, per paragraph(s) 35.  Making a determination can also be performed within the human mind. Thus the limitations can be performed within the human mind and the claim is directed to an abstract idea.  This judicial exception is not integrated into a practical application because the limitations are only linked to a specific field, i.e., vehicles, which does not amount to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of detection systems and a functional unit are generic computer components, as interpreted in the 35 U.S.C. 112(f) section above, upon which the abstract idea is implemented.  Merely implementing an abstract idea on generic computer components recited at a high level does not amount to significantly more.  
Claim(s) 10-16 is(are) rejected because it(they) depend(s) on claim 9 and fail(s) to cure the deficiency(ies) above.  These claims add details about, for example, the speeds or events used in the identifying and determining limitations, but do not change that the limitations are directed to an abstract idea, do not implement the abstract idea into a practical application, or do not add significantly more.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the acceleration" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the subsequent deceleration" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the location-dependent point in time of the second event" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the predefined location-dependent second point in time”.  
Claim(s) 10-16 is(are) rejected because it(they) depend(s) on claim 9 and fail(s) to cure the deficiency(ies) above.  
Claim 11 recites the limitation "the increased setpoint point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the specification" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the specification" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a first event" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 15 recites the limitation "an actual speed" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 15 recites the limitation "an increased setpoint speed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 15 recites the limitation "a predefined location-dependent first point in time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 15 recites the limitation "a subsequent second event" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 15 recites the limitation "a setpoint speed that is reduced" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 15 recites the limitation "a predefined location-dependent second point in time" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 15 recites the limitation "the point in time" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites the limitation "the location-dependent point in time of the second event" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the predefined location-dependent second point in time”.
Claim 16 recites events “comparatively closely”, however, it is indefinite what the scope of “comparatively closely” is or what it is in comparison to.  
Claim 16 recites the limitation "a/the reduced setpoint speed" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new reduced setpoint speed or a previously defined reduced setpoint speed.  
Claim 16 recites the limitation "the events" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the limitation "a reduced setpoint speed" in lines 5-6 and line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 16 recites the limitation "the particular predecessor event" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the limitation "the location-dependent point in time" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the limitation "the particular selected event" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the limitation "the minimum reduced setpoint speed" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0261991 to Raghu.
As per claim 9, Raghu discloses a longitudinal driver assistance system in a motor vehicle (Raghu; At least the abstract), comprising:
a first detection system for identifying a first event which, starting from an actual speed, results in a specification of an increased setpoint speed at a predefined location-dependent first point in time, and for identifying a subsequent second event which, starting from the increased setpoint speed, results in a specification of a setpoint speed that is reduced in relation thereto at a predefined location-dependent second point in time (Raghu; At least paragraph(s) 13, 16, 18, and 22);
a second detection system for identifying, in an anticipatory manner, a predefined deceleration potential starting from the increased setpoint speed to the reduced setpoint speed (Raghu; At least paragraph(s) 34 and figure 3); and
a functional unit which reduces the acceleration to the increased setpoint speed if, otherwise, the subsequent deceleration to the reduced setpoint speed with the predefined deceleration potential cannot be completed at the location-dependent point in time of the second event (Raghu; At least paragraph(s) 34 and figure 3; the system identifies increased speed points and reduced speed points and if the reduced speed point requires braking, then the acceleration is reduced such that the vehicle can coast to the reduced speed point).
As per claim 10, Raghu discloses wherein the functional unit is configured for reducing the acceleration to the increased setpoint speed on the basis of an empirically ascertained tabular specification depending on a predefined location-based time interval to the second event (Raghu; At least paragraph(s) 22 and 28).
As per claim 11, Raghu discloses wherein the increased setpoint point is a set speed predefined by a driver and the specification of the set speed is the first event (Raghu; At least paragraph(s) 32).
As per claim 12, Raghu discloses wherein the reduced setpoint speed is a maximum permissible top speed and the specification of the top speed is the second event (Raghu; At least paragraph(s) 18, 22, and 34).
As per claim 13, Raghu discloses wherein the second event is a maximum permissible top speed for merging into a roundabout, for exiting an exit ramp, and/or for negotiating at least one curve having a previously determined curve radius (Raghu; At least paragraph(s) 18, 22, and 32).
As per claim 14, Raghu discloses wherein the reduced setpoint speed is a virtual maximum permissible top speed, which is determinable in the functional unit based on a criticality of the second event (Raghu; At least paragraph(s) 32, 40, and 41; the driving profile is adjusted based on, for example, speed bumps, curves, roadway conditions, etc. that are not actual reduced speed events, but virtual based on the criticality or danger of the event).
As per claim 15, Raghu discloses wherein the functional unit contains an extraordinary situation function, which is activatable first upon identification of a first event which, starting from an actual speed, does not result in the specification of an increased setpoint speed, but rather a constant setpoint speed, at a predefined location-dependent first point in time and, second, upon identification of a subsequent second event which, starting from the actual speed, results in the specification of a setpoint speed that is reduced in relation thereto at a predefined location-dependent second point in time (Raghu; At least paragraph(s) 22), and
the extraordinary situation function is designed such that the actual speed is first reduced, according to the predefined deceleration potential, at the point in time, at which, starting from the actual speed, the reduced setpoint speed is achievable at the location-dependent point in time of the second event (Raghu; At least paragraph(s) 22).
As per claim 16, Raghu discloses wherein when a plurality of events situated one behind the other comparatively closely in a predefined observation period are present, a/the reduced setpoint speed is determinable in the functional unit in the form of an expanded event selection such that only the events are selected that, starting from the actual speed or a present setpoint speed, result in a reduced setpoint speed, that have a reduced setpoint speed at the particular predecessor event, that have a defined minimum distance from the particular predecessor event, and/or that are achievable with the predefined deceleration potential at the location-dependent point in time of the particular selected event, wherein, from said selection, the minimum reduced setpoint speed is selected as the reduced setpoint speed (Raghu; At least paragraph(s) 15, 16, 22, 28, and 29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669